04/13/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: AF 06-0090


                                        AF 06-0090
                                                                                 A,
                                                                             APR 1 3 2021
                                                                         Bowen
                                                                       Clerk of Greenwooa
IN THE MATTER OF THE APPOINTMENT                                               Supreme Court
                                                                          State of Montana
OF MEMBERS TO THE COMMISSION ON
PRACTICE OF THE SUPREME COURT OF                                     ORDER
'ME STATE OF MONTANA




       Pursuant to Section I of the Rules Establishing the Commission on Practice of the
Supreme Court of the State of Montana (COP), an Order was issued March 19, 2021,
requesting that the Honorable Jon A.Oldenburg conduct an election for appointment to the
COP among the resident members of the State Bar in COP Area E, and to certify to this
Court the results ofthat election.
       The election was held, and Judge Oldenburg has certified the results to this Court.
By Rule this Court is obligated to appoint from a list of the top three candidates who
received votes in this region. The Court extends its gratitude to all attorneys who expressed
an interest in serving on the Commission.
       Based on the election results, the Court hereby appoints the following member to
the Commission on Practice ofthe Supreme Court ofthe State of Montana:
       Area E:
       Heather Peny
       P.O. Box 427
       Stanford, MT 59479

Effective the date of this Order, Ms. Perry is appointed to a four-year term to expire on
April 1,2025.
       The Clerk is directed to mail a copy of this Order to the Secretary of State of the
State of Montana for filing, to the Honorable Jon A. Oldenburg, to Heather Peny, to the
State Bar of Montana,to each member ofthe Commission on Practice, and to Shelly Smith,
Office Administrator for the Cornmission on Practice.
                    ‘11-,
      Dated this V--.5 day of April, 2021.



                                                           Chief Justice




                                             2